DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .


Continued Examination Under 37 CFR 1.114
A request for continued examination under 37 CFR 1.114, including the fee set forth in 37 CFR 1.17(e), was filed in this application after final rejection.  Since this application is eligible for continued examination under 37 CFR 1.114, and the fee set forth in 37 CFR 1.17(e) has been timely paid, the finality of the previous Office action has been withdrawn pursuant to 37 CFR 1.114.  Applicant's submission filed on 6/6/2022 as well as the preliminary Amendment filed on 7/28/2022 have both been entered.
 
Claims 1, 3-4, 6-8, 10-11 and 13-20 remain pending in this application. Claims 1, 4, 8, 11, 15, 17, and 18 have been amended. Claims 1, 8, and 15 are independent claims.



Claim Objections
Claim 15 is objected to because of the following informality: 
Claim 15, line 18 , replace … the function … with … the first function … for consistency with the current and following claim limitations.
Appropriate correction is required.


Claim Rejections - 35 USC § 112
The following is a quotation of the first paragraph of 35 U.S.C. 112(a):
(a) IN GENERAL.—The specification shall contain a written description of the invention, and of the manner and process of making and using it, in such full, clear, concise, and exact terms as to enable any person skilled in the art to which it pertains, or with which it is most nearly connected, to make and use the same, and shall set forth the best mode contemplated by the inventor or joint inventor of carrying out the invention.

The following is a quotation of the first paragraph of pre-AIA  35 U.S.C. 112:
The specification shall contain a written description of the invention, and of the manner and process of making and using it, in such full, clear, concise, and exact terms as to enable any person skilled in the art to which it pertains, or with which it is most nearly connected, to make and use the same, and shall set forth the best mode contemplated by the inventor of carrying out his invention.

Claims 4, 11, 17 and 18 are rejected under 35 U.S.C. 112(a) or 35 U.S.C. 112 (pre-AIA ), first paragraph, as failing to comply with the written description requirement. The claims contain subject matter which was not described in the specification in such a way as to reasonably convey to one skilled in the relevant art that the inventor or a joint inventor, or for applications subject to pre-AIA  35 U.S.C. 112, the inventor(s), at the time the application was filed, had possession of the claimed invention. 

Examiner notes the recitation of a second function being performed if the drag position is in the hot zone, in amended claims 4, 11, 17, and 18. The specifications, however, only describe different functions corresponding to different drag stop positions [see e.g. [0021], [0052], [0053], and [0095]], as also recited in claim 20. There is no description of two different functions corresponding to the same hot zone [see e.g. figs. 4 and 5 and the accompanying description in [0067]-[0081]]. Therefore, this this aspect has been determined to raise new matter issues.


Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.


Claims 1, 4, 7, 8, 11, 14, 15, 16, 19, and 20 are rejected under 35 U.S.C. 103 as being unpatentable over Walkin et al., US PGPUB 2020/0326820 A1 (hereinafter as Walkin) in view of Robertson et al., US Patent No. 6,590,593 B1 (hereinafter as Robertson) and PERRY et al., US PGPUB 2012/0 210263 A1 (hereinafter as PERRY).


Regarding independent claim 1, Walkin teaches a non-fullscreen window display method [see method in title and note the non-fullscreen aspect in e.g. [0292] describing a slide-over window], the method applied to a terminal [see device in fig. 1A] and comprising: 
acquiring a drag event in response to dragging of a designated area of a non-fullscreen window displaying an application interface on the terminal [see e.g. [0292] describing a drag of handle 4344 of non-fullscreen window 4342 displaying an interface of an email application as shown in fig. 4C24]; 
determining, based on the drag event, a drag position corresponding to a time when the non-fullscreen window is dragged to stop [again see fig. 4C24 and [0292], lines 16-19 describing a determination of an end position of the drag; see also the zones in fig. 4E8 and especially note zone F];
controlling movement of the non-fullscreen window based on the drag position [again see [0292], lines 16-21 describing moving the non-fullscreen window based on the end position of the drag being in zone F; again see fig. 4C24; see also fig. 4C26], and determining a display size of the non-fullscreen window at the drag position [note e.g. in [0426], especially lines 5-10 determining a window size (by determining a reduction of the size by a certain amount) based on a determined location of the window; note that the window location (position) is determined based on a drag position as per examples in [0349]]; and
in response that the drag position is in a hot zone configured to trigger the non-fullscreen window to perform a first function, controlling the non-fullscreen window to perform the first function of being displayed fixedly according to the display size at the drag position after the dragging is stopped [again see [0426] and [0349] describing different functions being performed for a variety of zones where the drag input may end as per the limitation above; again see [0292], lines 16-21 describing converting the window to a slide-over window based on the end position of the drag being in zone F; again see fig. 4C24; see also fig. 4C26; note also as described in [0350] the final state of window which is fixedly displayed (a first function) after the input ends].

Walkin, however, does not explicitly teach that the controlling comprises starting an animator and controlling movement of the small-screen window in the animator based on the drag position. 
Neither does it teach prompting, in the hot zone, the first function to be performed after the dragging is stopped in response that the drag position is in the hot zone configured to trigger the non-fullscreen window to perform a first function. Walkin also does not explicitly teach performing the first function of being displayed fixedly in response to the prompting.

Robertson teaches controlling a movement of a window that comprises starting an animator and controlling movement of the window in the animator based on a drag position [see col. 16, line 60 – col. 17, line 9; note animating movement of window 472 (by also comparing figs. 21A-C) based on a drag position].
It would have been obvious to one of ordinary skill in the art having the teachings of Walkin and Robertson before the effective filing date of the claimed invention to apply the animation taught by Robertson to Walkin’s window display method/terminal. The motivation for this obvious combination of teachings would be to utilize the addition of visual effects to further indicate the states of the window displayed, as suggested by Robertson [see e.g. col. 11, lines 58-60], which would further enhance the user’s experience.

Walkin/Robertson, still does not explicitly teach prompting, in the hot zone, the first function to be performed after the dragging is stopped in response that the drag position is in the hot zone configured to trigger the non-fullscreen window to perform a first function. Neither does it teach performing the first function of being displayed fixedly in response to the prompting.

PERRY teaches:
in response that a drag position is in a hot zone configured to trigger a UI displayed element to perform a first function, prompting, in the hot zone, the first function to be performed after a dragging is stopped [see [0036] and note displaying hint 315 indicating a first function of displaying an image representation as a background  responsive to a drag of the image representation 310 to a desktop portion 215; note as shown in fig. 3 that the hint is displayed in region 215; note that the function will be performed after the user drops that image representation as in 310 , i.e. after the dragging is stopped], and 
that performing the first function of being displayed fixedly is in response to the prompting [again note from [0036], [0038], and figs. 3 and 4 that the updated display is responsive to showing the prompt (as a preview)].

It would have been obvious to one of ordinary skill in the art having the teachings of Walkin, Robertson, and PERRY, before the effective filing date of the claimed invention to modify Walkin’s zones by specifying the inclusion of a prompt in the drop zones that indicates the function of fixedly displaying the non-fullscreen window as it will be performed after the dragging stops and to perform that display function responsive to the prompting, as per the teachings of PERRY. The motivation for this obvious combination of teachings would be to enable changing the displayed prompts to guide the user as the drag stop position changes, as suggested by PERRY [see [0036] and [0040]], which will make the interface more intuitive and user-friendly by reducing the cognitive burden on users when manipulating UI elements.


Regarding independent claim 8, Walkin also teaches a non-fullscreen window display device [see device in fig. 1A; the window display denoted in the title; and note the non-fullscreen aspect in e.g. [0292] describing a slide-over window], the device comprising: 
an acquisition circuit [see e.g. contact intensity sensors 165, input control devices 116, and input controllers 160 in fig. 1A], configured to acquire a drag event in response to dragging of a designated area of a non-fullscreen window displaying an application interface on the terminal [see e.g. [0292] describing a drag of handle 4344 of non-fullscreen window 4342 displaying an interface of an email application as shown in fig. 4C24]; 
a determination circuit [again see e.g. contact intensity sensors 165, input control devices 116, and input controllers 160 in fig. 1A; see also e.g. chip 104 shown on fig. 1A comprising CPU 122 and controller 120], configured to determine, based on the drag event, a drag position corresponding to a time when the non-fullscreen window is dragged to stop [again see fig. 4C24 and [0292], lines 16-19 describing a determination of an end position of the drag; see also the zones in fig. 4E8 and especially note zone F]; and 
a control circuit [again see e.g. chip 104 shown on fig. 1A comprising CPU 122 and controller 120], configured to control movement of the non-fullscreen window based on the drag position [again see [0292], lines 16-21 describing moving the non-fullscreen window based on the end position of the drag being in zone F; again see fig. 4C24; see also fig. 4C26], and determine a display size of the non-fullscreen window at the drag position [note e.g. in [0426], especially lines 5-10 determining a window size (by determining a reduction of the size by a certain amount) based on a determined location of the window; note that the window location (position) is determined based on a drag position as per examples in [0349]]; and
in response that the drag position is in a hot zone configured to trigger the non-fullscreen window to perform a first function, controlling the non-fullscreen window to perform the first function of being displayed fixedly according to the display size at the drag position after the dragging is stopped [again see [0426] and [0349] describing different functions being performed for a variety of zones where the drag input may end as per the limitation above; again see [0292], lines 16-21 describing converting the window to a slide-over window based on the end position of the drag being in zone F; again see fig. 4C24; see also fig. 4C26; note also as described in [0350] the final state of window which is fixedly displayed (a first function) after the input ends].

Walkin, however, does not explicitly teach that the controlling comprises starting an animator and controlling movement of the small-screen window in the animator based on the drag position. 
Neither does it teach a prompt circuit configured to prompt, in the hot zone the first function to be performed after the dragging is stopped in response that the drag position is in the hot zone configured to trigger the non-fullscreen window to perform a first function. Walkin also does not explicitly teach performing the first function of being displayed fixedly in response to the prompting.

Robertson teaches controlling a movement of a window that comprises starting an animator and controlling movement of the window in the animator based on a drag position [see col. 16, line 60 – col. 17, line 9; note animating movement of window 472 (by also comparing figs. 21A-C) based on a drag position].
It would have been obvious to one of ordinary skill in the art having the teachings of Walkin and Robertson before the effective filing date of the claimed invention to apply the animation taught by Robertson to Walkin’s window display method/device. The motivation for this obvious combination of teachings would be to utilize the addition of visual effects to further indicate the states of the window displayed, as suggested by Robertson [see e.g. col. 11, lines 58-60], which would further enhance the user’s experience.

Walkin/Robertson, still does not explicitly teach a prompt circuit configured to prompt, in the hot zone the first function to be performed after the dragging is stopped in response that the drag position is in the hot zone configured to trigger the non-fullscreen window to perform a first function. Neither does it teach performing the first function of being displayed fixedly in response to the prompting.

PERRY teaches 
a prompt circuit [see processor 114 in fig. 1] configured to, in response that a drag position is in a hot zone configured to trigger a UI displayed element to perform a first function, prompt, in the hot zone, the first function to be performed after a dragging is stopped [see [0036] and note displaying hint 315 indicating a first function of displaying an image representation as a background  responsive to a drag of the image representation 310 to a desktop portion 215; note as shown in fig. 3 that the hint is displayed in region 215; note that the function will be performed after the user drops that image representation as in 310 , i.e. after the dragging is stopped], and 
that performing the first function of being displayed fixedly is in response to the prompting [again note from [0036], [0038], and figs. 3 and 4 that the updated display is responsive to showing the prompt (as a preview)].

It would have been obvious to one of ordinary skill in the art having the teachings of Walkin, Robertson, and PERRY, before the effective filing date of the claimed invention to modify Walkin’s zones by specifying the inclusion of a prompt in the drop zones that indicates the function of fixedly displaying the non-fullscreen window as it will be performed after the dragging stops and to perform that display function responsive to the prompting, as per the teachings of PERRY. The motivation for this obvious combination of teachings would be to enable changing the displayed prompts to guide the user as the drag stop position changes, as suggested by PERRY [see [0036] and [0040]], which will make the interface more intuitive and user-friendly by reducing the cognitive burden on users when manipulating UI elements.


Regarding independent claim 15, Walkin also teaches a non-fullscreen window display device [see device in fig. 1A; the window display denoted in the title; and note the non-fullscreen aspect in e.g. [0292] describing a slide-over window], the device comprising:
a processor [see processor 122 in fig. 1A]; and 
memory, configured to store instructions executable by the processor [see memory 102 in fig. 1A; see also [0012]], 
wherein the processor is configured to perform a non-fullscreen window display method [see method in title], 
wherein the non-fullscreen window display method is applied to a terminal [again see device in fig. 1A] and comprises: 
acquiring a drag event in response to dragging of a designated area of a non-fullscreen window displaying an application interface on the terminal [see e.g. [0292] describing a drag of handle 4344 of non-fullscreen window 4342 displaying an interface of an email application as shown in fig. 4C24];
determining, based on the drag event, a drag position corresponding to a time when the non-fullscreen window is dragged to stop [again see fig. 4C24 and [0292], lines 16-19 describing a determination of an end position of the drag; see also the zones in fig. 4E8 and especially note zone F]; and 
controlling movement of the non-fullscreen based on the drag position [again see [0292], lines 16-21 describing moving the non-fullscreen window based on the end position of the drag being in zone F; again see fig. 4C24; see also fig. 4C26], and determining a display size of the non-fullscreen window at the drag position [note e.g. in [0426], especially lines 5-10 determining a window size (by determining a reduction of the size by a certain amount) based on a determined location of the window; note that the window location (position) is determined based on a drag position as per examples in [0349]]; and
in response that the drag position is in a hot zone configured to trigger the non-fullscreen window to perform a first function, controlling the non-fullscreen window to perform the first function of being displayed fixedly according to the display size at the drag position after the dragging is stopped [again see [0426] and [0349] describing different functions being performed for a variety of zones where the drag input may end as per the limitation above; again see [0292], lines 16-21 describing converting the window to a slide-over window based on the end position of the drag being in zone F; again see fig. 4C24; see also fig. 4C26; note also as described in [0350] the final state of window which is fixedly displayed (a first function) after the input ends].

Walkin, however, does not explicitly teach that the controlling comprises starting an animator and controlling movement of the small-screen window in the animator based on the drag position. 
Neither does it teach prompting, in the hot zone, the first function to be performed after the dragging is stopped in response that the drag position is in the hot zone configured to trigger the non-fullscreen window to perform a first function. Walkin also does not explicitly teach performing the first function of being displayed fixedly in response to the prompting.

Robertson teaches controlling a movement of a window that comprises starting an animator and controlling movement of the window in the animator based on a drag position [see col. 16, line 60 – col. 17, line 9; note animating movement of window 472 (by also comparing figs. 21A-C) based on a drag position].
It would have been obvious to one of ordinary skill in the art having the teachings of Walkin and Robertson before the effective filing date of the claimed invention to apply the animation taught by Robertson to Walkin’s window display method/device. The motivation for this obvious combination of teachings would be to utilize the addition of visual effects to further indicate the states of the window displayed, as suggested by Robertson [see e.g. col. 11, lines 58-60], which would further enhance the user’s experience.

Walkin/Robertson, still does not explicitly teach prompting, in the hot zone, the first function to be performed after the dragging is stopped in response that the drag position is in the hot zone configured to trigger the non-fullscreen window to perform a first function. Neither does it teach performing the first function of being displayed fixedly in response to the prompting.

PERRY teaches:
in response that a drag position is in a hot zone configured to trigger a UI displayed element to perform a first function, prompting, in the hot zone, the first function to be performed after a dragging is stopped [see [0036] and note displaying hint 315 indicating a first function of displaying an image representation as a background  responsive to a drag of the image representation 310 to a desktop portion 215; note as shown in fig. 3 that the hint is displayed in region 215; note that the function will be performed after the user drops that image representation as in 310 , i.e. after the dragging is stopped], and 
that performing the first function of being displayed fixedly is in response to the prompting [again note from [0036], [0038], and figs. 3 and 4 that the updated display is responsive to showing the prompt (as a preview)].

It would have been obvious to one of ordinary skill in the art having the teachings of Walkin, Robertson, and PERRY, before the effective filing date of the claimed invention to modify Walkin’s zones by specifying the inclusion of a prompt in the drop zones that indicates the function of fixedly displaying the non-fullscreen window as it will be performed after the dragging stops and to perform that display function responsive to the prompting, as per the teachings of PERRY. The motivation for this obvious combination of teachings would be to enable changing the displayed prompts to guide the user as the drag stop position changes, as suggested by PERRY [see [0036] and [0040]], which will make the interface more intuitive and user-friendly by reducing the cognitive burden on users when manipulating UI elements.


Regarding claims 4 and 11, the rejection of independent claims 1 and 8 are respectively incorporated. Walkin further teaches:
determining a window size and a window position corresponding to the non-fullscreen window based on the drag position [note e.g. in [0426], especially lines 5-10 determining a window size (by determining a reduction of the size by a certain amount) based on a determined location of the window; note that the window location (position) is determined based on a drag position as per examples in [0349]]; and
controlling the non-fullscreen window to perform a second function corresponding to the drag position according to the window size and the window position [note also as described in [0350] the display of intermediate states for non-fullscreen windows that correspond to the different drop zones upon being at certain drag positions; note that the intermediate states are different from final states and have specific appearance; note e.g. window 4620-A shown with a bold border on fig. 4E9 (intermediate state display with visual feedback); again see [0426], especially lines 5-10 determining a window size (by determining a reduction of the size by a certain amount) based on a determined location of the window; note that the window location (position) is determined based on a drag position as per examples in [0349]], if the drag position is in the hot zone [again note the different drop zones for a dragged window shown in fig. 4E8 and utilized to determine final and intermediate states of display configurations as per [0349]-[0350] before and after dragging stops]. 
Robertson further teaches the window movement corresponding to a drag position in the animator [again see col. 16, line 60 – col. 17, line 9; note animating movement of window 472 (by also comparing figs. 21A-C) based on a drag position]. 
Again, it would have been obvious to one of ordinary skill in the art having the teachings of Walkin and Robertson before the effective filing date of the claimed invention to apply the animation movement taught by Robertson to Walkin’s window display method/device. The motivation for this obvious combination of teachings would be to utilize the addition of visual effects to further indicate the states of the window displayed, as suggested by Robertson [see e.g. col. 11, lines 58-60], which would further enhance the user’s experience.


Regarding claim 7, the rejection of independent claim 1 is incorporated. Walkin further teaches:
determining a window size and a window position corresponding to the non-fullscreen window based on the drag position [note e.g. in [0426], especially lines 5-10 determining a window size (by determining a reduction of the size by a certain amount) based on a determined location of the window; note that the window location (position) is determined based on a drag position as per examples in [0349]]; and
controlling the non-fullscreen window to switch from the drag position to the window position, and to perform display according to the window size at the window position [note the switching to the window position 4348 and the display in fig. 4C26 showing window 4348 displayed according to a certain window size and position; again see [0292]; note also the determined size and position as per [0426] and [0349] cited in the previous limitation].

Regarding claim 14, the rejection of independent claim 8 is incorporated. Walkin further teaches:
that the control circuit is further configured to determine a window size and a window position corresponding to the non-fullscreen window based on the drag position [note e.g. in [0426], especially lines 5-10 determining a window size (by determining a reduction of the size by a certain amount) based on a determined location of the window; note that the window location (position) is determined based on a drag position as per examples in [0349]]; and
that the non-fullscreen display device further comprises: a display circuit [see e.g. display system 112 and display controller 158 shown in fig. 1A], configured to control the non-fullscreen window to switch from the drag position to the window position, and to perform display according to the window size at the window position [note the switching to the window position 4348 and the display in fig. 4C26 showing window 4348 displayed according to a certain window size and position; again see [0292]; note also the determined size and position as per [0426]].

Regarding claim 16, the rejection of independent claim 1 is incorporated. Walkin further teaches a non-transitory computer-readable storage medium having instructions stored thereon [see e.g. [0012]; see also [0376], lines 5-7 indicating non-transitory computer-readable storage media] that, when executed by a processor of a mobile terminal [see fig. 1A and especially note processor 122], cause the mobile terminal performs steps of the non-fullscreen window display method according to claim 1.

Regarding claim 19, the rejection of independent claim 1 is incorporated. Walkin further teaches a mobile terminal [again see fig. 1A; note the handheld device in [0005]] implementing the non-fullscreen window display method according to claim 1, comprising a display screen configured to display the application interface [see display screen e.g. in fig. 1 C; again note the email application displayed as shown in fig. 4C24].

Regarding claim 20, the rejection of claim 19 is incorporated. Walkin further teaches that the mobile terminal is configured to obtain the drag event received by the application interface directly to control the non-fullscreen window to perform different functions corresponding to different drag stop positions [again see fig. 4E8 showing different drop zones within which the drag event may end and note as described in [0349] the different resultant display configurations which are interpreted as different functions in view of Applicant’s specifications, on p. 9, paragraph [0052]], thereby improving operability of the non-fullscreen window and convenience of operation [Examiner notes that the phrase “thereby improving operability of the small-screen window and convenience of operation” recites an intended use or result. Typically no patentable distinction is made by an intended use or result unless some structural difference is imposed by the use or result on the structure or material recited in the claim, or some manipulative difference is imposed by the use or result on the action recited in the claim. In this case, there is no difference imposed and hence no patentable weight is given to this limitation].


Claims 3, 10, 17, and 18 are rejected under 35 U.S.C. 103 as being unpatentable over Walkin in view of Robertson and PERRY, as applied to claims 1 (for claims 3 and 17) and 8 (for claims 10 and 18) above, and further in view of Koarai, US PGPUB 2015/0058795 A1 (hereinafter as Koarai).

Regarding claims 3 and 10, the rejection of claims 1 and 8 are respectively incorporated. 
Walkin/Robertson/PERRY does not explicitly teach controlling the non-fullscreen window in the animator to restore from the display size and the drag position into a position and a size before dragging, if the drag position is a first area position configured to trigger the non-fullscreen window to restore display.
Again, Robertson teaches the animation aspect of controlling the window movement [again see col. 16, line 60 – col. 17, line 9; note animating movement of window 472 (by also comparing figs. 21A-C) based on a drag position].
Koarai teaches controlling a window to restore from the window size and the window position into a position and a size before dragging, if the drag position is a first area position configured to trigger the window to restore display [see embodiment 2 and note in [0065]-[0066] and figs. 5A-C (see also note in [0073] about maintaining original window size) the control of window B to restore in fig. 5C from the dragged state (position and size) in fig. 5B to the original state (position and size) of fig. 5A; also note that the first area configured to restore the display comprises the area outside execution area 20 shown in figs. 5A-B].
It would have been obvious to one of ordinary skill in the art having the teachings of Walkin, Robertson, PERRY, and Koarai, before the effective filing date of the claimed invention to apply the window position and size restoration feature taught by Koarai to one of the different drop zones taught by Walkin while still applying the animation taught by Robertson to the window movement. The motivation for the obvious combination of teachings would be to provide users the option to revert to an original display state of a dragged window in case they change their objective after starting the drag thus improving usability, as suggested by Koarai [see [0067]].  

Regarding claims 17 and 18, the rejection of claims 3 and 10 are respectively incorporated. Walkin further teaches:
determining a window size and a window position corresponding to the non-fullscreen window based on the drag position [note e.g. in [0426], especially lines 5-10 determining a window size (by determining a reduction of the size by a certain amount) based on a determined location of the window; note that the window location (position) is determined based on a drag position as per examples in [0349]]; and
controlling the non-fullscreen window to perform a second function corresponding to the drag position according to the window size and the window position [note also as described in [0350] the display of intermediate states for non-fullscreen windows that correspond to the different drop zones upon being at certain drag positions; note that the intermediate states are different from final states and have specific appearance; note e.g. window 4620-A shown with a bold border on fig. 4E9 (intermediate state display with visual feedback); again see [0426], especially lines 5-10 determining a window size (by determining a reduction of the size by a certain amount) based on a determined location of the window; note that the window location (position) is determined based on a drag position as per examples in [0349]], if the drag position is in the hot zone [again note the different drop zones for a dragged window shown in fig. 4E8 and utilized to determine final and intermediate states of display configurations as per [0349]-[0350] before and after dragging stops]. 
Robertson further teaches the window movement corresponding to a drag position in the animator [again see col. 16, line 60 – col. 17, line 9; note animating movement of window 472 (by also comparing figs. 21A-C) based on a drag position]. 
Again, it would have been obvious to one of ordinary skill in the art having the teachings of Walkin and Robertson before the effective filing date of the claimed invention to apply the animation movement taught by Robertson to Walkin’s window display method/device. The motivation for this obvious combination of teachings would be to utilize the addition of visual effects to further indicate the states of the window displayed, as suggested by Robertson [see e.g. col. 11, lines 58-60], which would further enhance the user’s experience.


Claims 6 and 13 are rejected under 35 U.S.C. 103 as being unpatentable over Walkin in view of Robertson and PERRY, as applied to claims 1 and 8, above, respectively, and further in view of Louch et al., US PGPUB 2010/0313156 A1 (hereinafter as Louch).

Regarding claims 6 and 13, the rejections of claims 1 and 8 are respectively incorporated. Walkin further teaches:
determining a window size and a window position corresponding to the non-fullscreen window based on the drag position [note e.g. in [0426], especially lines 5-10 determining a window size (by determining a reduction of the size by a certain amount) based on a determined location of the window; note that the window location (position) is determined based on a drag position as per examples in [0349]]; and
controlling the non-fullscreen window to start with the window position and the window size and to transform the window until exiting, if the drag position is a second area position configured to trigger the non-fullscreen window to exit display [note per the description in [0349] that drop zone D (shown in fig. 4E8) is for transforming a dragged window into a minimized state; see also [0365] and fig. 4E21 showing window 4616 in a minimized state (i.e. the window has exited display)].
Again, Robertson further teaches the animation aspect of controlling the window movement [again see col. 16, line 60 – col. 17, line 9; note animating movement of window 472 (by also comparing figs. 21A-C) based on a drag position].
Walkin/Robertson/Perry, however, does not explicitly teach controlling the window in the animator to start with the window position and the window size and to zoom out toward a center of the window until exiting.
Louch teaches controlling windows that exit a display by animating the window to start with the window position and the window size and to zoom out toward a center of the window until exiting [see figs. 4A-C and [0017]; note that some windows are leaving the display by an animation in which they gradually disappear into the center as also described in [0069]; note by comparing figs. 4A, 4B and 4C that the window starts with an initial position and size and gradually moves toward the center and shrinks in size].
It would have been obvious to one of ordinary skill in the art having the teachings of Walkin, Robertson, PERRY, and Louch, before the effective filing date of the claimed invention to modify Walkin’s transformation of the window dragged into zone D by applying the animation taught by Robertson and by further specifying the zooming out towards the center until exiting as taught by Louch. The motivation for this obvious combination of teachings would be to allow the dismissal of one or more windows while revealing other previously obscured windows, as per the example shown in figs. 4A-C and described in [0069] of Louch. 


Response to Arguments
Applicant’s amendments to the claims in regards to the previously presented various informalities have been fully considered. The claim objections previously presented have been accordingly withdrawn. Applicant is, however, respectfully referred to the newly presented objections, as indicated above.

Applicant’s arguments with respect to the amended independent claims have been considered but are moot because the new ground of rejection does not rely on any reference applied in the prior rejection of record for any teaching or matter specifically challenged in the argument.


Conclusion
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure. 

Examiner notes Park et al., US PGPUB 2004/0113945 A1, which describes providing visual cues to a user regarding elements moveable around a user interface and the snapping of significant objects responsive to a drag near a matching element of the UI.

Any inquiry concerning this communication or earlier communications from the examiner should be directed to MARIA S AYAD whose telephone number is (571)272-2743. The examiner can normally be reached Monday-Friday, 7:30 am - 4:30 pm. Alt, Friday, EST.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Adam Queler can be reached on 571-272-4140. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.

/ADAM M QUELER/Supervisory Patent Examiner, Art Unit 2145                                                                                                                                                                                                        

/M.S.A/Examiner, Art Unit 2145